[Cite as State v. Coyle, 2021-Ohio-3023.]


                                           COURT OF APPEALS
                                       DELAWARE COUNTY, OHIO
                                       FIFTH APPELLATE DISTRICT


    STATE OF OHIO                                  :   JUDGES:
                                                   :
                                                   :   Hon. John W. Wise, P.J.
           Plaintiff-Appellee                      :   Hon. Patricia A. Delaney, J.
                                                   :   Hon. Earle E. Wise, Jr., J.
    -vs-                                           :
                                                   :   Case No. 20 CAC 10 0043
                                                   :
    AMANDA COYLE                                   :
                                                   :
                                                   :
           Defendant-Appellant                     :   OPINION


  CHARACTER OF PROCEEDING:                             Appeal from the Delaware Municipal
                                                       Court, Case No. 19 TRC 4025



  JUDGMENT:                                            AFFIRMED




  DATE OF JUDGMENT ENTRY:                              August 31, 2021




  APPEARANCES:


    For Plaintiff-Appellant:                           For Defendant-Appellant:

    ERIC BURKETT                                       BLAISE KATTER
    Assistant Prosecuting Attorney                     TIM HUEY
    Delaware City Prosecutor’s Office                  Huey Defense Firm
    70 North Union St.                                 3240 Henderson Road, Suite B
    Delaware, OH 43015                                 Columbus, OH 43220
[Cite as State v. Coyle, 2021-Ohio-3023.]


 Delaney, J.

          {¶1} Defendant-Appellant Amanda Coyle appeals from the judgment of the

 Delaware Municipal Court, which denied her motion to suppress the evidence that led to

 her conviction. Plaintiff-Appellee is the State of Ohio.

                                FACTS AND PROCEDURAL HISTORY

                                            The Stop

          {¶2} On Sunday, March 24, 2019, at 4:49 a.m., Ohio State Highway Patrol

 Trooper Darius Patterson was on routine patrol on Interstate 71 in Delaware County. As

 Trooper Patterson was monitoring northbound traffic, he observed a black Honda

 travelling at a high speed. Trooper Patterson activated the Lidar speed measuring device

 in his cruiser, and it calculated the Honda’s speed was 83 mph in a 70-mph zone. Based

 on this speed, Trooper Patterson activated his lights and initiated a traffic stop of the

 Honda.

          {¶3} The driver of the Honda pulled to the side of the highway without incident.

 Trooper Patterson approached the driver’s side of the Honda and spoke with the driver,

 identified as Defendant-Appellant Amanda Coyle. Coyle was the sole occupant of the

 Honda. Trooper Patterson asked Coyle where she was coming from, and she stated she

 was coming from Cincinnati to go to Huron County. As he was speaking with Coyle,

 Trooper Patterson detected a strong odor of an alcoholic beverage coming from the

 vehicle and Coyle’s eyes appeared to be glassy and bloodshot. Trooper Patterson asked

 Coyle where she was coming from before she left Cincinnati. Trooper Patterson recalled

 that “she said she had gone out. She had been drinking, I believe, Jack and Coke prior

 when she was out at one of the bars down in Cincinnati.” (T. 20).
[Cite as State v. Coyle, 2021-Ohio-3023.]


          {¶4} While Trooper Patterson spoke with Coyle, he did not observe that Coyle

 slurred her speech. She retrieved her identification and registration without incident while

 speaking with him.

          {¶5} Trooper Patterson asked Coyle to exit the vehicle so that he could

 administer field sobriety tests. Coyle complied. She did not require assistance getting out

 of the vehicle.

          {¶6} Trooper Patterson first administered the Horizontal Gaze Nystagmus (HGN)

 test. Upon concluding the test, Trooper Patterson observed six out of six potential clues.

 Coyle’s eyes remained glassy and bloodshot, and he continued to detect the strong odor

 of an alcoholic beverage coming from Coyle. Trooper Patterson asked Coyle to perform

 the Walk and Turn (WAT) test. Coyle exhibited four out of eight possible clues: Coyle

 moved her feet for balance during the instruction phase; she did not touch heel-to-toe;

 she stepped off the line; and, she incorrectly turned. She was next asked to perform the

 One Leg Stand (OLS) test. Coyle exhibited one clue during the test because Coyle put

 her foot down. Trooper Patterson finally administered a non-standardized test – the

 alphabet test. He asked Coyle to recite the alphabet from the letter “D” to “N.” Coyle

 performed the test as instructed.

          {¶7} After the field sobriety tests, Trooper Patterson arrested Coyle for OVI-

 Impaired. He handcuffed Coyle and placed her in the back of his cruiser. She was

 transported to the Delaware Ohio State Highway Patrol Post on U.S. Route 23. She was

 read the BMV 2255 form and informed of the consequences of submitting to or refusing

 a breath alcohol (BAC) test. Coyle agreed to perform a BAC test. Trooper Patterson

 administered the breath tests at 5:40 a.m. and 5:43 a.m. The first test indicated Coyle
[Cite as State v. Coyle, 2021-Ohio-3023.]


 had a concentration of 0.118 grams by weight of alcohol per 210 liters of deep lung breath.

 The second test indicated Coyle had a concentration of 0.119 grams by weight of alcohol

 per 210 liters of deep lung breath. Coyle was charged with a second OVI for a per se

 breath test violation.

                                            Motion to Suppress

          {¶8} Counsel for Coyle filed a motion to suppress, arguing there was no

 reasonable suspicion to detain her to convert the traffic offense into an OVI investigation,

 and that there was no probable cause to arrest her for OVI.

          {¶9} On June 26, 2019, the trial court held a hearing on the motion to suppress.

 As part of Trooper Patterson’s testimony, the State presented the dashcam video from

 the stop. At the time of the stop, Trooper Patterson’s belt microphone was on the charger

 so there was no audio of the officer’s conversation with Coyle during the stop.

          {¶10} On December 6, 2019, the trial court denied the motion to suppress.

                                                Jury Trial

          {¶11} The matter proceeded to a jury trial on September 17, 2020. The jury found

 Coyle guilty of OVI-Impaired and OVI-Per Se (Low Breath). The offenses merged for

 sentencing and the State elected to proceed on the OVI-Impaired charge. The trial court

 sentenced Coyle to a three-day DIP class, fine and costs, license suspension and a period

 of monitored probation.

          {¶12} Coyle filed a notice of appeal on October 16, 2020.
[Cite as State v. Coyle, 2021-Ohio-3023.]


                                        ASSIGNMENT OF ERROR

          {¶13} Coyle raises one Assignments of Error:

          {¶14} “THE TRIAL COURT ERRED BY OVERRULING THE MOTION TO

 SUPPRESS.”

                                             ANALYSIS

          {¶15} Coyle argues in her sole Assignment of Error that the trial court erred when

 it denied her motion to suppress. We disagree.

          {¶16} There are three methods of challenging a trial court's ruling on a motion to

 suppress on appeal. First, an appellant may challenge the trial court's finding of fact. In

 reviewing a challenge of this nature, an appellate court must determine whether the trial

 court's findings of fact are against the manifest weight of the evidence. See State v.

 Fanning, 1 Ohio St.3d 19, 437 N.E.2d 583 (1982); State v. Klein, 73 Ohio App.3d 486,

 597 N.E.2d 1141 (4th Dist.1991). Second, an appellant may argue the trial court failed to

 apply the appropriate test or correct law to the findings of fact. In that case, an appellate

 court can reverse the trial court for committing an error of law. See Williams, supra.

 Finally, an appellant may argue the trial court has incorrectly decided the ultimate or final

 issues raised in a motion to suppress. When reviewing this type of claim, an appellate

 court must independently determine, without deference to the trial court's conclusion,

 whether the facts meet the appropriate legal standard in any given case. State v. Curry,

 95 Ohio App.3d 93, 96, 641 N.E.2d 1172 (8th Dist.1994).

          {¶17} In this case, Coyle argues this Court should review the trial court’s judgment

 to deny the motion to suppress to hold that either the trial court failed to apply the
[Cite as State v. Coyle, 2021-Ohio-3023.]


 appropriate test or correct law and/or the trial court incorrectly decided the ultimate or

 final issues raised in her motion to suppress

          {¶18} When ruling on a motion to suppress, the trial court assumes the role of trier

 of fact and is in the best position to resolve questions of fact and to evaluate the credibility

 of witnesses. See State v. Dunlap, 73 Ohio St.3d 308, 314, 1995-Ohio-243, 652 N.E.2d

 988; State v. Fanning, 1 Ohio St.3d 19, 20, 437 N.E.2d 583 (1982).

          {¶19} In her appeal, Coyle argues that Trooper Patterson lacked reasonable

 suspicion to conduct field sobriety tests. In reviewing whether field sobriety testing was

 proper, we apply a “totality of the circumstances” approach. See, e.g., State v. Tidwell,

 Slip Opinion No. 2021-Ohio-2072, ¶ 40; State v. Locker, 5th Dist. Stark App. No.

 2015CA00050, 2015-Ohio-4953, ¶ 36, citing State v. Freeman, 64 Ohio St.2d 291, 414

 N.E.2d 1044 (1980).

          {¶20} “Requiring a driver to submit to a field sobriety test constitutes a seizure

 within the meaning of the Fourth Amendment. Courts have generally held that the

 intrusion on the driver's liberty resulting from a field sobriety test is minor, and the officer

 therefore need only have reasonable suspicion that the driver is under the influence of

 alcohol in order to conduct a field sobriety test.” State v. Malkin, 5th Dist. Licking No. 2019

 CA 0100, 2020-Ohio-3059, 2020 WL 2611679, ¶ 28 quoting State v. Bright, 5th Dist.

 Guernsey No. 2009-CA-28, 2010-Ohio-1111, ¶ 17, citing State v. Knox, 2nd Dist. Greene

 No. 2005-CA-74, 2006-Ohio-3039. An officer may not request a motorist to perform field

 sobriety tests unless the request is independently justified by reasonable suspicion based

 upon articulable facts that the motorist is intoxicated. State v. Evans, 127 Ohio App.3d
[Cite as State v. Coyle, 2021-Ohio-3023.]


 56, 62, 711 N.E.2d 761 (1998), citing State v. Yemma, 11th Dist. Portage App. No. 95-P-

 0156, 1996 WL 495076 (Aug. 9, 1996).

          {¶21} The Supreme Court of Ohio in State v. Batchili, 113 Ohio St.3d 403, 2007-

 Ohio-2204, 865 N.E.2d 1282, paragraph two of the syllabus found: “The ‘reasonable and

 articulable’ standard applied to a prolonged traffic stop encompasses the totality of the

 circumstances, and a court may not evaluate in isolation each articulated reason for the

 stop.” Additionally, “a court will analyze the reasonableness of the request based on the

 totality of the circumstances, viewed through the eyes of a reasonable and prudent police

 officer on the scene who must react to events as they unfold.” Village of Kirtland Hills v.

 Strogin, 6th Dist. Lake App. No.2005-L-073, 2006-Ohio-1450, ¶ 13, citing, Village of Waite

 Hill v. Popovich, 6th Dist. Lake App. No.2001-L-227, 2003-Ohio-1587, ¶ 14.

          {¶22} Coyle cites to several cases in support of her argument that Trooper

 Patterson lacked reasonable suspicion to conduct field sobriety tests. See State v. Hall,

 2016-Ohio-5787, 70 N.E.3d 1154 (5th Dist.); State v. Baker, 5th Dist. Ashland No. 17-

 COA-308, 2018-Ohio-2285; State v. Derov, 7th Dist. Mahoning No. 07 MA 71, 2009-Ohio-

 5513; and State v. Dixon, 2nd Dist. Greene No. 2000-CA-30, 2000 WL 1760664 (Dec. 1,

 2000). She specifically points to Trooper Patterson’s testimony that she did not

 demonstrate erratic driving, did not slur her speech, did not have any issues responding

 to Trooper Patterson’s questions while she simultaneously produced her license and

 registration, and did not have trouble exiting the vehicle.

          {¶23} In Hall, we concluded that red, watery, bloodshot eyes and an odor of

 alcohol, without additional indicia of intoxication, did not give the officer reasonable
[Cite as State v. Coyle, 2021-Ohio-3023.]


 suspicion the driver was under the influence when the stop was for a single marked lanes

 violation made during a left turn, without speeding or additional swerving.

          {¶24} In Baker, we noted the appellant was pulled over for an equipment violation

 without any indication of erratic driving. 2018-Ohio-2285 at ¶ 22. The only other factor the

 State argued was indicia of intoxication was the time of night, that the stop was close to

 several liquor establishments, and that the appellant was attempting to hide his eyes. Id.

 We held the officer did not have a reasonable suspicion based on the condition of the

 appellant’s eyes and the strong odor of alcohol without any additional indicia of

 intoxication. Id. at ¶ 26.

          {¶25} The Seventh District considered a factual situation in Derov where the

 officer initiated a traffic stop based upon expired tags on the appellant’s license plate.

 2009-Ohio-5513 at ¶ 3. The officer had not observed erratic driving but had noticed the

 strong smell of alcohol emanating from the appellant’s vehicle. Id. The officer admitted

 the appellant had no difficulty producing her license and registration or exiting her car and

 demonstrated no physical signs of impairment due to alcohol consumption. Id. Based on

 plain error, the court found there was a lack of reasonable suspicion to conduct field

 sobriety tests based solely on the time of night, appellant’s red glassy eyes, and the strong

 smell of alcohol coming from her person. Id. at ¶ 15-17.

          {¶26} In Dixon, the Second District relied upon State v. Spillers, 2nd Dist. Darke

 No. 1504, 2000 WL 299550 (Mar. 24, 2000), to hold an officer did not have reasonable

 suspicion to administer sobriety tests based on the time of night (2:20 a.m.), the suspect's

 glassy, bloodshot eyes, an odor of alcohol on the suspect's person, and the suspect's

 admission of having consumed one or two beers. 2000 WL 1760664 at *2. The court
[Cite as State v. Coyle, 2021-Ohio-3023.]


 noted that the officer did not observe any erratic driving prior to administering field sobriety

 tests. Id.

          {¶27} We held in Baker that “[r]easonable suspicion is “* * * something more than

 an inchoate or unparticularized suspicion or hunch, but less than the level of suspicion

 required for probable cause.” Baker, 2018-Ohio-2285 at ¶ 16 quoting State v. Shepherd,

 122 Ohio App.3d 358, 364, 701 N.E.2d 778 (1997). What is more, a motorist “need not

 display every possible indication of being under the influence in order for reasonable,

 articulable suspicion grounds to exist for the trooper to proceed with field sobriety testing.”

 Baker at ¶ 26 quoting State v. Cook, 5th Dist. Fairfield No. 06-CA-20, 2007-Ohio-707, ¶

 19. “Where a non-investigatory stop is initiated and the odor of alcohol is combined with

 glassy or bloodshot eyes and further indicia of intoxication, such as an admission of

 having consumed alcohol, reasonable suspicion exists.” State v. Malkin, 2020-Ohio-3059,

 ¶ 31 quoting State v. Strope, 5th Dist. Fairfield No. 08 CA 50, 2009-Ohio-3849 ¶ 19. The

 facts of this case can be differentiated from the cases cited by Coyle. This case does not

 involve an equipment violation or a de minimus traffic violation that occurred early in the

 morning with simply an odor of alcohol emanating from the driver’s person. See State v.

 Russo, 11th Dist. Lake No. 2019-L-080, ¶ 42.

          {¶28} In this case, Trooper Patterson initiated a traffic stop because Coyle was

 driving 83 mph in a 70-mph zone. She did not demonstrate erratic driving and Trooper

 Patterson admitted it was not excessive speeding, but her speed was 13 mph over the

 posted speed limit. (T. 44). When Trooper Patterson made contact with Coyle, he smelled

 the strong odor of alcohol coming from the vehicle. Coyle was the only occupant of the

 car. Trooper Patterson observed that Coyle’s eyes appeared bloodshot and glassy. Coyle
[Cite as State v. Coyle, 2021-Ohio-3023.]


 told Trooper Patterson that she had come from Cincinnati, where she stated she had

 “Jack and Coke” at a bar earlier in the night. The amount of Jack and Coke that Coyle

 consumed prior to driving is unknown.

          {¶29} We must look to the totality of the circumstances through the eyes of

 Trooper Patterson, giving due deference to his training and experience to determine

 whether reasonable suspicion existed for the officer to conduct field sobriety testing. See

 State v. Russo, 2020-Ohio-3236, ¶ 45. As we held in State v. Strope, “‘Where a non-

 investigatory stop is initiated and the odor of alcohol is combined with glassy or bloodshot

 eyes and further indicia of intoxication, such as an admission of having consumed alcohol,

 reasonable suspicion exists.’” State v. Strope, 5th Dist. Fairfield No. 08 CA 50, 2009-

 Ohio-3849, ¶ 19, quoting State v. Beeley, 6th Dist. Lucas No. L-05-1386, 2006-Ohio-

 4799, ¶ 16. See State v. Hamilton, 5th Dist. Holmes No. 17CA006, 2017-Ohio-8826, ¶

 17; State v. Palsgrove, 5th Dist. Fairfield No. 18-CA-24, 2019-Ohio-1855, 2019 WL

 2121351, ¶ 11. The record in this case supports the finding there was further indicia of

 intoxication: speeding and an admission of consuming an indeterminate amount of

 alcohol.

          {¶30} We acknowledge this case is a close call. In State v. Palsgrove, we

 encountered a similar factual scenario where the officer conducted field sobriety tests of

 the defendant because the officer clocked a speed sixteen miles per hour over the limit,

 detected an odor of alcohol, observed bloodshot, glassy eyes, and received an admission

 from defendant that he was coming from a brewery and had consumed one to two beers.

 Palsgrove, 5th Dist. Fairfield No. 18-CA-24, 2019-Ohio-1855, 2019 WL 2121351. The trial

 court granted the defendant’s motion to suppress, and the State appealed. We held the
[Cite as State v. Coyle, 2021-Ohio-3023.]


 trial court erred based upon the totality of the circumstances. We found the officer “relied

 on specific articulable facts giving rise to a reasonable suspicion [appellee] was driving

 under the influence; justifying an extension of the initial detention for the performance of

 field sobriety testing.” Id. at ¶ 15 quoting State v. Ciminello, 5th Dist. Ashland No. 17-

 COA-030, 2018-Ohio-467, ¶ 25.

          {¶31} As in Palsgrove, we find that based on the totality of the circumstances,

 Trooper Patterson relied upon specific articulable facts giving rise to a reasonable

 suspicion that Coyle was driving under the influence, thereby justifying an extension of

 the initial detention for the performance of field sobriety testing. We find no error by the

 trial court to deny the motion to suppress.

          {¶32} The sole Assignment of Error is overruled.

                                            CONCLUSION

          {¶33} The judgment of the Delaware Municipal Court is affirmed.

 By: Delaney, J., and

 Wise, John, P.J., concur.

 Wise, Earle, J., dissents.
[Cite as State v. Coyle, 2021-Ohio-3023.]



 Wise, Earle, J., dissents.
          {¶ 34} I respectfully dissent from the majority opinion.

          {¶ 35} The majority cites Palsgrove as a case with similar facts. In Palsgrove, we

 found there was reasonable suspicion of impairment in order to expand the traffic stop to

 include field sobriety tests. However, I dissented in Palsgrove finding reasonable

 suspicion was not present upon a review of the totality of the circumstances. I dissent

 here for the same reasons.

          {¶ 36} A review of the totality of the circumstances must look to the factors in State

 v. Evans, 127 Ohio App.3d 56, fn.2,711 N.E.2d 761 (11th Dist. 1998). The incriminating

 factors here; time of day, a strong odor of alcohol, glassy bloodshot eyes and an

 admission of consumption, are very similar to those in Palsgrove. In Palsgrove, the odor

 was described as “detectable” and the admission was consumption of “one or two beers.”

          {¶ 37} In the instant case the trial court found Trooper Patterson testified credibly.

 JE at 7. The court found the facts to be: the stop was “during the early morning hours of

 Sunday *** [appellant was] traveling 13 mph over the posted speed limit *** Trooper

 Patterson smelled a ‘strong’ odor of alcoholic beverage *** saw [appellant’s] bloodshot,

 glassy eyes *** [appellant] also admitted to drinking a ‘Jack and Coke’ at a bar earlier in

 the night.” Id.

          {¶ 38} Appellant admitted to drinking alcohol and she had an odor of alcohol. As

 we stated in State v. Keserich, 5th Dist. Ashland No. 14-COA-0011, 2014-Ohio-5120 at ¶

 16:
[Cite as State v. Coyle, 2021-Ohio-3023.]



         [T]he admission of consumption of two alcoholic drinks is significant, but not

         determinative, given the status of the law in Ohio regarding drinking and

         driving. A smell of an odor of alcohol on the Appellant is a factor of

         significance, but is not surprising given his admission of consumption of two

         alcoholic drinks. These two factors are cumulative in effect; they do not

         have a synergistic effect on a reasonable grounds determination.



         {¶ 39} These observations confirm she drank, they do not provide separate

 independent indicia of intoxication.

         {¶ 40} The fact she was stopped at 4:50 AM is a valid factor to consider where she

 had been and if she had consumed alcohol. The significance of this factor is lessened by

 her admission she had been at a bar several hours earlier and had a “Jack and Coke.”

         {¶ 41} Speeding can also be a valid factor to consider as an indicator. On cross-

 examination the trooper indicated excessive speed may be an indicia of intoxication.

 However, he clearly indicated that he did not consider the speed excessive in this case.

         {¶ 42} The above factors are valid considerations which may tend to show

 impairment. However, the additional Evans’ factors cannot be ignored. In this case as in

 Palsgrove, these additional factors show no indicia of impairment and tend to show no

 impairment.

         {¶ 43} Appellant did not exhibit erratic driving. The trooper observed no swerving

 or weaving while following the vehicle. When the trooper activated his overhead lights,

 she responded timely, signaled properly and appropriately pulled to the side of roadway.
[Cite as State v. Coyle, 2021-Ohio-3023.]



         {¶ 44} Appellant showed no physical deficiencies. When asked to produce

 documents her motor skills were intact. She had no difficulty producing her license from

 her purse as well as registration and insurance documents from the glove compartment.

         {¶ 45} Appellant exhibited no cognitive signs of impairment. She had no difficulty

 understanding and communicating with the trooper. While speaking with appellant, the

 trooper observed her speech; it was not slow or slurred. The trooper did not observe

 appellant having any difficulties while he attempted to divide her attention by asking her

 to simultaneously answer questions and perform physical tasks.

         {¶ 46} The factors of odor and admission are solid evidence of consumption.

 However, the question to be answered is what is the effect of the consumption on

 appellant’s ability to operate a vehicle. The other factors present in this case are direct

 touchstones of impairment. These factors do not show any indicia of cognitive or physical

 impairment.

         {¶ 47} I would find based upon the totality of the circumstances the trooper lacked

 reasonable suspicion of impairment to justify field sobriety tests. I would sustain

 appellant’s assignment of error and find the motion to suppress should have been

 granted.